Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-5, 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura (US 20090038878) in view of Matsura (US3669214).  


As to Claim 1, Imamura teaches a vibration plate (acoustic diaphragm 5, [0048]) having a reinforced structural element( pair of standing wave suppression members 7a and 7b for suppressing a standing wave generated on the diaphragm 5 are arranged,  the vibration plate comprising: a vibration plate main body having a first surface and a second surface opposite to each other, the reinforced structural element being located between the first surface and the second surface, wherein a material of the vibration plate main body is different from a material of the reinforced structural element, Imamura teaches with regard to a fixing method of the standing wave suppression members 7a and 7b, for example, as shown in a cross-sectional view of FIG. 4A, it is preferable to paste the standing wave suppression members 7a and 7b on the entire surface of the diaphragm 5 in an intimate contact manner. As adhering means for this, for example, a double-sided adhesive tape, a commercially available adhesive, a thermosetting adhesive, heat press, and the like can be used. [0052]. Imamura does not explicitly teach, “…..reinforced structural element being embedded inside he vibration plate main body”, However, Matsura in related field ( diaphragm) teaches Figure 9 a vibrating plate made of a plate 61 of foamed plastic such as foamed polystyrene in which are embedded pipes 62, which are filled with fluid under high pressure. The pipes 62 may be constructed in any form, such as radial form, spiral form or series of parallel pipes, and it may be arranged in a single layer or a plurality of layers. For a diaphragm of a loudspeaker, the proper flexural rigidity can be obtained by arranging the pipe 62 in the radial form including radially extending trunks and many branches diverging from said trunks, that is, in the form of a feather of an insect.See at least Figure 9, 8, 10 and 11 col. 2 lines 54-75. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diaphragm as taught by Imamura to include reinforcing portions such as ribs 



As to Claim 2, Imamura in view of Matsura teaches the limitations of Claim 1 and   wherein the material of the vibration plate main body comprises one of paper, polypropylene, rubber, ceramic, glass fiber, aluminum, titanium, beryllium, magnesium-lithium alloy or any combination thereof, For example, in the case of using the paper or the polypropylene as the material of the diaphragm 5, for example, carbon, aluminum, titanium, copper, alloys of these or the like can be used as the material of the standing wave suppression members 7a and 7b. In the case of using the metal such as the aluminum as the material of the diaphragm 5, for example, titanium, beryllium, magnesium, alloys of these or the like can be used as the material of the standing wave suppression members 7a and 7b. See at least Imamura on [0054]

As to Claim 3, Imamura in view of Matsura teaches the limitations of Claim 1 and   wherein the material of the reinforced structural element comprises one of carbon fiber, mica, titanium, magnesium-lithium alloy or any combination thereof, For example, in the case of using the paper or the polypropylene as the material of the diaphragm 5, for example, carbon, aluminum, titanium, copper, alloys of these or the like can be used as the material of the standing wave suppression members 7a and 7b. In the case of using the metal such as the aluminum as the material of the diaphragm 5, for example, 

As to Claim 4, Imamura in view of Matsurai teaches the limitations of Claim 1 but does not explicitly teach wherein the reinforced structural element is in a shape of a cylinder. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select any shape or size of the reinforcing member for desired mechanical reinforcement of the diaphragm. 

As to Claim 5, Imamura in view of Matsura  teaches the limitations of Claim 4 and wherein the reinforced structural element has a cross-sectional diameter ranging between 0.5 mm and 1.5 mm, on [0050] Imamura teaches it preferable that a thickness of the standing wave suppression members 7a and 7b be set, for example, within a range of 10 .mu.m to 700 .mu.m (that is between 0.01mm to 0.7mm) in consideration for a relationship between the thickness concerned and a gross weight of the diaphragm 5. Thus, Imamura teaches thickness between 0.5 to 1.5mm which includes 0.7mm. 

As to Claim 7, Imamura in view of Matsura  teaches the limitations of Claim 4 and wherein an extension direction of the reinforced structural element deviates from a center of the vibration plate main body, as shown on Figure 3 of Omori and a diaphragm is provided with a plurality of thick portions radially from an inner circumferential side to an outer circumferential side. See at least abstract. 
As to Claim 8, Imamura in view of Matsura teaches the limitations of Claim 4 regarding the following: wherein the reinforced structural element is in a shape of a flake, Omori in related field (Diaphragm) teaches a diaphragm is provided with a plurality of thick portions radially from an inner circumferential side to an outer circumferential side. The thick portions are composed of at least two kinds having different lengths in a radiation direction and formed to be gradually thinner in the radiation direction from the inner circumferential side to the outer circumferential side. See at least abstract, Figure 3 A length L1 of the long thick portion 111 from the inner circumferential side to the outer circumferential side is longer than a length L11 of the short thick portion 112 from the inner circumferential side to the outer circumferential side. As shown in FIG. 4, the long thick portion 111 is formed on a surface 102a of the diaphragm 102. See at least col. 4 lines 33-38. Imamura in view of Matsura does not explicitly teach reinforced structural element is in a shape of a flake. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select any shape or size of the reinforcing member for desired mechanical reinforcement of the diaphragm. 

As to Claim 9, Imamura in view of Matsura  teaches the limitations of Claim 8 and wherein the reinforced structural element has a thickness ranging between 0.1 mm and 1.0 mm, on [0050] Imamura teaches it preferable that a thickness of the standing wave suppression members 7a and 7b be set, for example, within a range of 10 .mu.m to 700 .mu.m (that is between 0.01mm to 0.7mm) in consideration for a relationship between 

As to Claim 12, Imamura teaches a speaker (speaker unit 3, Figure 2), comprising: a base frame (frame 33); and a vibration plate disposed above the base frame (diaphragm 5 fixed to the frame 33, [0047]), teaches a vibration plate (acoustic diaphragm 5, [0048]) having a reinforced structural element (pair of standing wave suppression members 7a and 7b for suppressing a standing wave generated on the diaphragm 5 are arranged, [0050]). Regarding the following: the vibration plate comprising: a vibration plate main body having a first surface and a second surface opposite to each other, the reinforced structural element being located between the first surface and the second surface, wherein a material of the vibration plate main body is different from a material of the reinforced structural element, Imamura teaches with regard to a fixing method of the standing wave suppression members 7a and 7b, for example, as shown in a cross-sectional view of FIG. 4A, it is preferable to paste the standing wave suppression members 7a and 7b on the entire surface of the diaphragm 5 in an intimate contact manner. As adhering means for this, for example, a double-sided adhesive tape, a commercially available adhesive, a thermosetting adhesive, heat press, and the like can be used. [0052]. Imamura does not explicitly teach, “…..reinforced structural element being embedded inside he vibration plate main body”, However, Matsura in related field ( diaphragm) teaches Figure 9 a vibrating plate made of a plate 61 of foamed plastic such as foamed polystyrene in which are embedded pipes 62, which are filled with fluid under high pressure. The pipes 62 may be .


2.	Claims 6 , 10 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Imamura ( US 20090038878) in view of Matusra ( US 3669214) and in further view of Kuribyayashi ( US 7315628). 

As to Claim 6, Imamura in view of Matsura teaches the limitations of Claim 4 and regarding the following: wherein the reinforced structural element extends towards a center of the vibration plate main body Omori teaches as shown on Figure 3 of Omori and a diaphragm is provided with a plurality of thick portions radially from an inner circumferential side to an outer circumferential side. See at least abstract. Omori does not explicitly teach: the reinforced structural element extends towards a center of the vibration plate main body. However, Kuribayashi in related field ( diaphragm) teaches thin part 11e is discussed as substantially web shape which is an arc shape directing 

As to Claim 10, Imamura in view of Matsura teaches the limitations of Claim 1, but does not explicitly teach wherein the reinforced structural element is in a shape of a curve or a circle. However, Kuribayashi in related field ( diaphragm) teaches thin part 11e is discussed as substantially web shape which is an arc shape directing from an outer periphery to an inward as shown in FIG. 1. By making semi thick part 11d larger mentioned above, possibility of generation of weld decreases in molding main body 11a of the diaphragm. See at least col. 4 lines 6-12. Further, According to the present embodiment, thick part 11c and semi thick part 11d are not formed at a front surface of main body 11a of the diaphragm, but formed at a rear surface of diaphragm 11. A concavity and a convexity are not formed at the front surface, so that disturbance of a phase of a sound wave, which is generated by vertical movement of diaphragm 11 in driving of the loudspeaker for sounding, can be prevented. See at least col. 3 lines 66-67- col. 4 lines 1-3. It would have been obvious to one of ordinary skill in the art to modify the shape of reinforced structural elements depending on the material and thickness of the diaphragm used. See at least Kuribayashi on col. 4 lines 16-19. 

As to Claim 11, Imamura in view of Matsura teaches the limitations of Claim 1, but does not explicitly teach wherein the reinforced structural element comprises a first subsidiary reinforced structural element and a second subsidiary reinforced structural element, the first subsidiary reinforced structural element extends towards a center of the vibration plate main body, the second subsidiary reinforced structural element is in a shape of a curve, the first subsidiary reinforced structural element connects to a portion of the second subsidiary reinforced structural element between two ends of the second subsidiary reinforced structural element. However, Kuribayashi in related field (diaphragm) teaches Main body 11a of the diaphragm has substantially equiangular seven thick parts 11c extending radially from a center part. Between thick parts 11c, semi thick part 11d which becomes thinner gradually from an outer periphery to the center part is formed, and substantially web shaped thin part 11e is formed at an inner part of the semi thick part. See at least col. 3 lines 11-16 . According to the present embodiment, thin part 11e is discussed as substantially web shape which is an arc shape directing from an outer periphery to an inward as shown in FIG. 1. By making semi thick part 11d larger mentioned above, possibility of generation of weld decreases in molding main body 11a of the diaphragm. In a case where thin part 11e is formed as an arc shape directing from the center to the outer periphery, thin part 11e becomes larger (not shown), so that possibility of generation of weld increases more than that of the present embodiment. However, the diaphragm becomes lighter. Thus, Kuribayashi teaches the reinforced structural element( 11a) comprises a first subsidiary reinforced structural element (11c) and a second subsidiary reinforced structural element(11e), the first subsidiary reinforced structural element (11c) extends towards a center of the vibration plate main body, the second subsidiary reinforced structural element is in a shape of a curve(11e), the first subsidiary reinforced structural element (11c)connects to a portion of the second subsidiary reinforced structural element between two ends of the second subsidiary reinforced structural element(11e). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structure of the diaphragm such that the reinforcement members includes multiple members shaped in the form of a web (See Kuribayashi on Figure 1) depending on the material and thickness of the diaphragm used to form a high quality diaphragm having an improved sound-pressure frequency characteristic. See at least Kuribayashi on col. 2 liens 1-5. 
Response to Arguments
Applicant's arguments filed 04/30/21 have been fully considered but they are not persuasive. Regarding the newly added limitation, “…..reinforced structural element being embedded inside he vibration plate main body”, However, Matsurea in related field ( diaphragm) teaches Figure 9 a vibrating plate made of a plate 61 of foamed plastic such as foamed polystyrene in which are embedded pipes 62, which are filled with fluid under high pressure. The pipes 62 may be constructed in any form, such as radial form, spiral form or series of parallel pipes, and it may be arranged in a single layer or a plurality of layers. For a diaphragm of a loudspeaker, the proper flexural rigidity can be obtained by arranging the pipe 62 in the radial form including radially extending trunks and many branches diverging from said trunks, that is, in the form of a feather of an insect.See at least Figure 9, 8, 10 and 11 col. 2 lines 54-75. It would have been obvious to one of ordinary skill in the art before the effective filing date of the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651